NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0010n.06

                                       Case No. 13-1195

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


STEVEN WILLIAMS, JR.,                              )
                                                   )
       Petitioner-Appellant,                       )
                                                   )      ON APPEAL FROM THE UNITED
v.                                                 )      STATES DISTRICT COURT FOR
                                                   )      THE EASTERN DISTRICT OF
NICK J. LUDWICK,                                   )      MICHIGAN
                                                   )
       Respondent-Appellee.                        )
                                                   )
____________________________________/              )

Before: GUY, GIBBONS, ROGERS, Circuit Judges.

       PER CURIAM. Petitioner, Steven Williams, appeals the district court’s denial of his

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 concerning his claim that the

state court unreasonably applied federal law to his claim of ineffective assistance of counsel.

Because the district court issued a thorough written opinion which correctly stated the governing

law and facts of the case, and because issuance of a full opinion would be both duplicative and

serve no jurisprudential purpose, we AFFIRM the judgment on the basis of the district court’s

opinion entered on January 15, 2013. Williams v. Ludwick, No. 09-13558, 2013 WL 153321

(E.D. Mich. Jan. 15, 2013).

       AFFIRMED.